 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                    DISTRICT OF NEVADA
10
11
     UNITED STATES OF AMERICA,                          Case No. 3:18-CR-084-LRH-CBC
12                                                      ORDER APPROVING
                   Plaintiff,                           STIPULATION TO CONTINUE
13                                                      SENTENCING HEARING
            v.
                                                        (FIRST REQUEST)
14
     GREGORY BAUER ROBERTS,
15
                   Defendant.
16
17
            IT IS HEREBY STIPULATED AND AGREED by and through RENE L.
18
19   VALLADARES, Federal Public Defender and KATE BERRY, Assistant Federal Public

20   Defender, counsel for GREGORY BAUER ROBERTS and NICHOLAS A. TRUTANICH,
21   United States Attorney, and MEGAN RACHOW, Assistant United States Attorney, counsel for
22
     the UNITED STATES OF AMERICA, that the Sentencing hearing set for November 19, 2019,
23
     at 2:30 PM, be vacated and continued to December 9, 2019, at 2:30 PM.
24
25   ///

26   ///
 1
 2          The continuance is necessary for the following reasons:
 3
            1.      This is a joint request by counsel for the Government and counsel for the
 4
     Defendant, Mr. Roberts.
 5
 6          2.      The additional time requested by this Stipulation is reasonable pursuant to

 7   Federal Rule of Criminal Procedure 32(b)(2), which states that the “court may, for good cause,
 8   change any time limits prescribed in this rule.”
 9
            3.      Both counsel request this additional time in order to allow adequate time to
10
     research sentencing issues and to prepare for the sentencing hearing.
11
12          4.      Mr. Roberts is incarcerated and agrees to the continuance. Specifically, Mr.

13   Roberts was informed that the continuance will allow defense counsel to continue to gather
14   documents in support of the hearing and provide continuity of counsel
15
            5.      This is the first request for continuance of the sentencing hearing.
16
            DATED this 12th day of November, 2019.
17
18       RENE L. VALLADARES                                 NICHOLAS A. TRUTANICH
         Federal Public Defender                            United States Attorney
19
20    By /s/ Kate Berry                .                By /s Megan Rachow                 .
         KATE BERRY                                        MEGAN RACHOW
21       Assistant Federal Public Defender                Assistant United States Attorney
         Counsel for GREGORY ROBERTS                      Counsel for the Government
22
23
24
25
26
                                                        2
 1                                           ORDER
 2         Based on the Stipulation of counsel, and good cause appearing,
 3         IT IS THEREFORE ORDERED that the Sentencing Hearing currently set for
 4
     November 19, 2019, at 2:30 PM, be vacated and continued to December 9, 2019, at 2:30 PM.
 5
 6
                       14th day of November, 2019.
           DATED this ______
 7
 8
 9
                                               _________________________________
10
                                               UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                  3
